   Case: 1:18-cv-06859 Document #: 118 Filed: 09/11/20 Page 1 of 5 PageID #:3482




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS



THE CITY OF CHICAGO,

                                Plaintiff,                  Civil Action No. 1:18-cv-6859
                                                            Hon. Harry D. Leinenweber
                     v.

WILLIAM P. BARR,
Attorney General of the United States

                                Defendant.



                             JOINT STATEMENT CONCERNING
                          EFFECT OF SEVENTH CIRCUIT JUDGMENT

        As ordered by the Court on August 14, 2020, the parties have met and conferred concerning

the recent Court of Appeals decision in this case and submit the following joint statement

concerning the final judgment and order that this Court entered on October 10, 2019, ECF No. 86.

        The judgment of the Court of Appeals directed this Court to address two matters: (1)

whether “any other injunctive relief is appropriate in light of our determination that § 10153 cannot

be used to incorporate laws unrelated to the grants or grantees” and (2) to “modify the injunction to

require the Attorney General to calculate the City of Chicago’s Byrne JAG grant as if the challenged

conditions were universally inapplicable to all grantees.” City of Chicago v. Barr, 961 F.3d 882, 931-

932 (7th Cir. 2020). Each of those matters is addressed below in turn.

        A.      Additional Relief Concerning Compliance Condition

        The Byrne JAG statute permits the Attorney General to require, in connection with an

application for funding under the Byrne JAG program, a certification that “the applicant will comply

with all provisions of this part and all other applicable Federal laws.” 34 U.S.C. § 10153(a)(5)(D).


                                                   -1-
   Case: 1:18-cv-06859 Document #: 118 Filed: 09/11/20 Page 2 of 5 PageID #:3483




The Attorney General defended his FY2018 “compliance conditions” (i.e., the conditions requiring

a certification of compliance with 8 U.S.C. §§ 1373 and 1644) on the basis that Sections 1373 and

1644 qualified as “applicable federal laws.”

        This Court rejected that argument, concluding that Sections 1373 and 1644 were facially

unconstitutional and thus were not “applicable Federal laws.” City of Chicago v. Sessions, 321 F. Supp.

3d 855, 875-876 (N.D. Ill. 2018); City of Chicago v. Barr, 405 F. Supp. 3d 748, 762-763 (N.D. Ill. 2019).

The Court of Appeals affirmed the Court’s conclusion, but on different grounds. See City of Chicago,

961 F.3d at 898-899. Rather than reaching the constitutional question, the Court held that the

phrase “applicable Federal laws” includes only those laws that “apply by their terms to the award

itself.” Id. at 899; see also id. at 909. The Attorney General thus lacked the authority to impose the

compliance conditions, because neither Section 1373 nor Section 1644 applies specifically to grants

or grantees. See id. at 901.

        In light of that conclusion, the Court of Appeals remanded “for the district court to consider

whether any additional injunctive relief is appropriate as to the unlawful imposition of the

compliance condition.” City of Chicago, 961 F.3d at 911. In particular, the Seventh Circuit concluded

that there is “no doubt that the Attorney General intends to continue to interpret § 10153 as

allowing the incorporation of federal laws unrelated to the grant or grantees” and that, as a result

“proper relief in this case could include an injunction preventing the Attorney General from

incorporating federal law unrelated to grants or grantees as a condition of the grant under § 10153.”

Id. at 912.

        The parties agree that the first paragraph under the header “Permanent Injunction” of this

Court’s final judgment and order (ECF No. 86) should be modified to reflect the Seventh Circuit’s

conclusion that 34 U.S.C. § 10153(a)(5)(D)’s reference to “all applicable Federal laws” does not

encompass laws that do not expressly apply to federal grants or grant recipients. The parties cannot,
                                                   -2-
   Case: 1:18-cv-06859 Document #: 118 Filed: 09/11/20 Page 3 of 5 PageID #:3484




however, propose a full set of modifications to that paragraph until the second issue raised in the

Seventh Circuit’s decision is addressed. The parties therefore propose to revisit the proper framing

of the injunctive relief once the scope questions described in the next section are resolved.

       The parties additionally wish to address whether any modification to the first paragraph

under the header “Declaratory Relief,” which declares “that 8 U.S.C. §§ 1373 and 1644 violate the

Tenth Amendment’s anticommandeering principles and are therefore facially unconstitutional” is

necessary in light of the Seventh Circuit’s decision. The Seventh Circuit did not reach the

constitutionality of sections 1373 and 1644, instead noting that “we need not address the district

court’s compelling analysis of that Tenth Amendment issue, because we hold that the term ‘all other

applicable federal law’ cannot be construed so broadly as to encompass § 1373.’” City of Chicago, 961

F.3d at 898. Chicago’s FY 2018 complaint, however, included a standalone challenge to the

constitutionality of both provisions, which Chicago contends was not mooted by the Seventh

Circuit’s resolution of the application of those provisions as conditions on Byrne JAG grants. The

federal government contends that the Court’s constitutional holding should not remain in effect

because an adequate, non-constitutional ground for the same result is readily available. The parties

therefore propose the following briefing schedule:

       •    October 2, 2020: Chicago to file a brief of no more than 10 pages explaining why the

            Court’s declaration that sections 1373 and 1644 are unconstitutional should remain in

            effect.

       •    October 23, 2020: The Attorney General to file a response of no more than 10 pages.

       B.       Modifications To Injunction Concerning Calculation Of Chicago’s Byrne JAG
                Award

       This Court’s final judgment expressly “run[s] to the benefit of all Byrne JAG applicants and

recipients” and is “not limited to the City of Chicago and its sub-grantees.” ECF No. 86 at 4.

                                                  -3-
   Case: 1:18-cv-06859 Document #: 118 Filed: 09/11/20 Page 4 of 5 PageID #:3485




However, this Court also stayed its injunction “as to all Byrne JAG grantees other than the City of

Chicago and its sub-grantees” pending the Seventh Circuit’s final judgment on appeal, noting that

“the stay shall terminate automatically if the Seventh Circuit issues a final judgment … that affirms

the nationwide application of the FY 2017 injunction.” Id.

        The Court of Appeals decision, as modified on June 4, 2020, was explicit that “the

imposition of the conditions” should be enjoined “to the extent necessary to ensure that Chicago

receives the grant award that it would be entitled to if the unlawful conditions were not imposed.”

City of Chicago, 961 F.3d at 929. Because the Court understood that the nationwide injunction “is

necessary to provide complete relief to Chicago itself, the concern with improperly extending relief

beyond the particular plaintiff does not apply, and therefore there is no reason to stay the

application of the injunctive relief.” Id. at 932; see also City of Chicago v. Barr, 957 F.3d 772, 821 (7th

Cir. 2020) (original April 30, 2020 decision of the Seventh Circuit, containing the same language).

        Despite the Court’s understanding that the “interrelated and interdependent” nature of

awards under the Byrne JAG program necessitated nationwide relief, id. at 929-930, it nonetheless

instructed this Court to provide the Attorney General the opportunity to show that he could

calculate the City of Chicago’s Byrne JAG award “as if the challenged conditions were universally

inapplicable to all grantees.” Id. at 930. The parties therefore propose the following briefing

schedule:

        •   October 2, 2020: The Attorney General to file a brief of no more than 10 pages

            explaining (1) whether he can calculate the City of Chicago’s Byrne JAG award as if no

            grantee or potential grantee were subject to the unlawful conditions; (2) if so, how that

            calculation would work; and (3) why the Attorney General believes that this approach

            suffices to meet the requirements set forth in the Seventh Circuit’s decision.

        •   October 23, 2020: Chicago to file a response of no more than 10 pages.
                                                     -4-
  Case: 1:18-cv-06859 Document #: 118 Filed: 09/11/20 Page 5 of 5 PageID #:3486




September 11, 2020.                             Respectfully Submitted,

JEFFREY BOSSERT CLARK                           MARK A. FLESSNER
Acting Assistant Attorney General               Corporation Counsel of the City of Chicago

BRIGHAM J. BOWEN                                ANDREW W. WORSECK
Assistant Branch Director                       Chief Assistant Corporation Counsel

/s/ Charles E.T. Roberts                        By /s/ Justin A. Houppert
CHARLES E.T. ROBERTS                            JUSTIN A. HOUPPERT
Pennsylvania State Bar No. 326539               Senior Assistant Corporation Counsel
Trial Attorney                                  30 N. LaSalle Street, Suite 800
United States Department of Justice             Chicago, IL 60602
Civil Division, Federal Programs Branch         (312) 744-0468
1100 L Street, NW
Washington, DC 20001                            JAMIE S. GORELICK (pro hac vice)
Tel: (202) 305-8628                             DAVID W. OGDEN (pro hac vice)
Fax: (202) 616-8470                             ARI HOLTZBLATT (pro hac vice)
E-mail: charles.e.roberts@usdoj.gov             JUSTIN BAXENBERG (pro hac vice)
Counsel for Defendants                          MOLLY JENNINGS (pro hac vice)
                                                ARI EVANS (pro hac vice)
                                                WILMER CUTLER PICKERING HALE AND
                                                   DORR LLP
                                                1875 Pennsylvania Avenue NW
                                                Washington, DC 20006
                                                (202) 663-6000

                                                DEBO P. ADEGBILE (pro hac vice)
                                                WILMER CUTLER PICKERING HALE AND
                                                   DORR LLP
                                                7 World Trade Center
                                                250 Greenwich Street
                                                New York, NY 10007
                                                (212) 230-8800

                                                RONALD S. SAFER
                                                MATTHEW C. CROWL
                                                NICK KAHLON
                                                RILEY SAFER HOLMES & CANCILA LLP
                                                Three First National Plaza
                                                70 West Madison Street, Suite 2900
                                                Chicago, IL 60602
                                                (312) 471-8700

                                                Attorneys for the City of Chicago



                                          -5-
